1. Transportation and illegal detention of prisoners (vote)
- Before the vote
rapporteur. - (IT) Mr President, I should just like to inform the services that, due to an inconsistency with the report voted on in committee, points 114, 127 and 128 must be brought into line with the rest of the equivalent paragraphs. Therefore, if Amendment 228 is adopted, Amendments 234 and 235 must also be adopted.
(FR) I quite understand that the House has decided to vote on the whole package of amendments. However, can someone explain to me what my group should do, in the case of a collective vote, to endorse some of the amendments and not to endorse others, or even to reject them? What must we do in that case, Mr President? Because, in the case in point, we want to endorse some of the amendments and vote against others. What do you propose, Mr President?
That is why the groups were asked in due course to submit requests for separate votes, which the Group of the European People's Party (Christian Democrats) and European Democrats, in particular, did do. The amendments that caused the most problems and on which the groups wanted to vote more precisely will thus be withdrawn from the collective vote and will be submitted to you a little later on.
If your group has not requested separate votes on certain packages of amendments, that means, in principle, that they do not pose any problems. I do not want to re-open the debate on this subject.
(Mr Guardans Cambó insisted)
Everyone understood your position, and I hope that I have given you the most neutral technical explanation possible. You do not have the floor, Mr Guardans Cambó; you have already spoken twice.
(Mr Guardans Cambó continued to insist)
If you wish to request an additional separate vote, specify which one, and I will incorporate it.
I would like a separate vote on Amendment 38.
- Before the vote on paragraph 60
rapporteur. - (IT) Mr President, the oral amendment aims at replacing a singular with a plural: the word 'document', relating to Italian cooperation, would become 'documents', and the rest of the paragraph would agree in the plural.
(The oral amendment was accepted)
(IT) Mr President, I should just like to say that, following the adoption of this oral amendment, our group is withdrawing Amendment 261.
- After the vote on paragraph 66
(FR) Mr President, I believe that it is in everybody's interest for the groups to vote as they have decided to do. The fact that the amendments of the Union for Europe of the Nations Group have been withdrawn from the voting list is currently causing confusion amongst many Members; they think that they are voting on the Union for Europe of the Nations Group's amendments when in fact the vote relates to the original paragraphs. I would therefore ask you to carry out an electronic verification of the vote on the original paragraph 66, and I would ask the honourable Members always to check whether the vote relates to the original or to the amendment.
(NL) Mr President, what is making voting more than usually difficult is the fact that my headset is telling me that we are voting on 66, the screen is saying the same thing, and you are saying 68. We ought, I think, to be hearing the same thing from you as we are told by the screen and over the sound system.
(Voting time was suspended at 12 noon to make way for the formal sitting, and resumed at 12.30 p.m.)